
	

115 S674 IS: To amend the Internal Revenue Code of 1986 to clarify the retirement income account rules relating to church controlled organizations.
U.S. Senate
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 674
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2017
			Mr. Cardin (for himself, Mr. Crapo, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the retirement income account rules relating
			 to church controlled organizations.
	
	
		1.Clarification of retirement income account rules relating to church-controlled organizations
 (a)In generalSubparagraph (B) of section 403(b)(9) of the Internal Revenue Code of 1986 is amended by inserting (including an employee described in section 414(e)(3)(B)) after employee described in paragraph (1). (b)Effective dateThe amendment made by this section shall apply to years beginning before, on, or after the date of the enactment of this Act.
			
